DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-12, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tello (USP 5,907,131)(hereinafter Tello)
Regarding claim 1, Tello discloses a method for characterizing a bond between a first tubular disposed in a borehole and a structure outside of the first tubular, (Tello, Fig. 1 and 3 and Col. 2, Lines 4-8; …method and system for evaluating the placement and bonding strength of cement sealing material disposed about the exterior surface of a tubular member within a borehole)
the method comprising: transmitting a signal into and through the first tubular using a signal transmitter conveyed through the borehole; (Tello, Fig. 1 and 3 and Abstract and Col. 2, Lines 9-25;  an acoustic transmitter and at least one acoustic receiver longitudinally spaced from the transmitter is lowered into a borehole fluid within a tubular member …A pulse of acoustic energy is then transmitted into the tubular member; Col. 3, Lines 7-34; Sonic well logging tool 21 includes … sonde section 27...Sonde section 27 includes a plurality of sonic transducers… sonic transducers include monopole transmitter-transducer 29, eight-sector transmitter-transducers 31... )
detecting a return signal using a return signal receiver conveyed through the borehole to provide return signal information in a time domain; transforming the return signal information in the time domain to return signal information in a frequency domain using a transform; (Tello, Fig. 1 and 3 and Abstract and Col. 2, Lines 9-25; acoustic energy traversing the tubular member and formation is detected at the acoustic receiver. A frequency domain transformation is performed on the detected acoustic energy; 
Col. 3, Lines 21-34; first monopole receiver-transducer 35, and second monopole receiver-transducer 37;  Col. 4, Line 66-Col. 5, Lines 6; …a frequency domain transformation is performed on the received signal. )
determining a difference between the return signal information in the frequency domain and reference frequency domain return signal information; and characterizing the bond of the first tubular to the structure outside of the first tubular using the difference to provide a characterization of the bond. (Tello, Figs. 3 and  4a-5b and Abstract and Col. 2, Lines 9-25; a cement bond evaluation is performed by comparing transformed detected acoustic energy amplitudes within a predetermined range;  Col. 2, Lines 48-59 and Col. 5, Lines 18-40; FIG. 4a is a time-domain representation of …received signal resultant from … a free casing pipe… FIG. 4b is a frequency domain transformation of the time-domain representation of FIG. 4a… FIG. 5a is a time-domain representation of … received signal resultant from … a fully bonded casing pipe… FIG. 5b is a frequency domain transportation of the time-domain representation of FIG. 5a … as may be clearly seen when comparing FIG. 4b and FIG. 5b, the peak amplitude 140 within FIG. 5b is approximately one-fifth the amplitude of the resonant frequency peak within FIG. 4b;  Col. 5, Line 66-Col. 6, Line 14; by performing a frequency domain transformation of a received acoustic signal, a determination as to the condition of cement bonding may be accurately obtained …. This may be accomplished by analyzing the amplitude of the peak received signal and by comparing the frequency of that peak to a predetermined frequency window surrounding the resonant frequency of the free pipe or free casing…)
Regarding claim 2, Tello discloses wherein the structure comprises a borehole wall. (Tello, Fig. 1 and Col. 2, Lines 4-8; …method and system for evaluating the placement and bonding strength of cement sealing material disposed about the exterior surface of a tubular member within a borehole; Col. 3, Lines 7-20; Cement 17 provides a sealing material for preventing communication of fluids between different formation intervals within the annulus within wellbore 11 and well casing 13.)
Regarding claim 5, Tello discloses wherein the bond comprises cement. (Tello, Col. 2, Lines 4-8; …method and system for evaluating the placement and bonding strength of cement sealing material disposed about the exterior surface of a tubular member within a borehole; Col. 3, Lines 34-51; … measuring the cement-bonding average amplitude)
Regarding claim 6, Tello discloses wherein the transmitted signal comprises acoustic waves. (Tello, Fig. 1 and 3 and Abstract and Col. 2, Lines 9-25;  an acoustic transmitter and at least one acoustic receiver longitudinally spaced from the transmitter is lowered into a borehole fluid within a tubular member …A pulse of acoustic energy is then transmitted into the tubular member)
Regarding claim 11, Tello discloses wherein the transform comprises at least one of a Fourier transform, a Fast Fourier transform, a Short-Time Fourier transform, a sine wave transform, or a cosine wave transform. (Tello, Col. 4, Line 66-Col 5, Line 6; a Fourier transform is performed)
Regarding claim 12, Tello discloses wherein the difference comprises a difference between an amplitude spectrum of the return signal information in the frequency domain and a reference amplitude spectrum in the reference frequency domain return signal information. (Tello,  Col. 5, Line 66-Col. 6, Line 14; by performing a frequency domain transformation of a received acoustic signal, a determination as to the condition of cement bonding may be accurately obtained …. This may be accomplished by analyzing the amplitude of the peak received signal and by comparing the frequency of that peak to a predetermined frequency window surrounding the resonant frequency of the free pipe or free casing…)
Regarding claim 14, Tello discloses wherein transmitting a signal comprises transmitting a plurality of signals using a plurality of signal transmitters. (Tello,  Col. 3, Lines 7-34; ...Sonde section 27 includes a plurality of sonic transducers… sonic transducers include monopole transmitter-transducer 29, eight-sector transmitter-transducers 31... )
Regarding claim 15, Tello discloses wherein detecting a return signal comprises detecting a plurality of return signals using a plurality of return signal receivers. (Tello,  Col. 3, Lines 21-34; first monopole receiver-transducer 35, and second monopole receiver-transducer 37;)
Regarding claim 18, Tello discloses an apparatus for characterizing a bond of a first tubular disposed in a borehole to a structure outside of the first tubular, (Tello, Fig. 1 and 3 and Col. 2, Lines 4-8; …method and system for evaluating the placement and bonding strength of cement sealing material disposed about the exterior surface of a tubular member within a borehole)
the apparatus comprising: a carrier configured to be conveyed through the borehole; a signal transmitter disposed on the carrier and configured to transmit a signal into and through the first tubular; (Tello, Fig. 1 and 3 and Abstract and Col. 2, Lines 9-25;  an acoustic transmitter and … the transmitter is lowered into a borehole fluid within a tubular member …A pulse of acoustic energy is then transmitted into the tubular member; Col. 3, Lines 7-34; Sonic well logging tool 21 includes … sonde section 27...Sonde section 27 includes a plurality of sonic transducers… sonic transducers include monopole transmitter-transducer 29, eight-sector transmitter-transducers 31... )
a return signal detector disposed on the carrier and configured to detect a return signal to provide return signal information in a time domain; and a processor configured to: (i) transform the return signal information in the time domain to return signal information in a frequency domain using a transform; (Tello, Fig. 1 and 3 and Abstract and Col. 2, Lines 9-25; acoustic energy traversing the tubular member and formation is detected at the acoustic receiver. A frequency domain transformation is performed on the detected acoustic energy; Col. 3, Lines 21-34; first monopole receiver-transducer 35, and second monopole receiver-transducer 37;  Col. 4, Line 66-Col. 5, Lines 6; …a frequency domain transformation is performed on the received signal. )
 (ii) determine a difference between the return signal information in the frequency domain and reference frequency domain return signal information; and (iii) characterize the bond of the first tubular to the structure outside of the first tubular using the difference. (Tello, Figs. 3 and  4a-5b and Abstract and Col. 2, Lines 9-25; a cement bond evaluation is performed by comparing transformed detected acoustic energy amplitudes within a predetermined range;  Col. 2, Lines 48-59 and Col. 5, Lines 18-40; FIG. 4a is a time-domain representation of …received signal resultant from … a free casing pipe… FIG. 4b is a frequency domain transformation of the time-domain representation of FIG. 4a… FIG. 5a is a time-domain representation of … received signal resultant from … a fully bonded casing pipe… FIG. 5b is a frequency domain transportation of the time-domain representation of FIG. 5a … as may be clearly seen when comparing FIG. 4b and FIG. 5b, the peak amplitude 140 within FIG. 5b is approximately one-fifth the amplitude of the resonant frequency peak within FIG. 4b;  Col. 5, Line 66-Col. 6, Line 14; by performing a frequency domain transformation of a received acoustic signal, a determination as to the condition of cement bonding may be accurately obtained …. This may be accomplished by analyzing the amplitude of the peak received signal and by comparing the frequency of that peak to a predetermined frequency window surrounding the resonant frequency of the free pipe or free casing…)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 s/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Patterson et al. (2020/0033494 A1)(hereinafter Patterson).
Regarding claim 3, Tello does not specifically disclose a second tubular and therefore does not disclose wherein the structure comprises a second tubular. Patterson in the same field of endeavor, however, discloses the limitation. (Patterson, Fig. 2 and ¶0005; The tubular may be one of a plurality of nested tubulars. The plurality may include a second tubular closer to a tool in the borehole generating the acoustic signal than the tubular; ¶0030; FIG. 2 shows an axial schematic view illustrating through tubing cement evaluation in accordance with embodiments of the present disclosure. Tubing 208 is located within casing 204; ¶0066; The components may include, for example, a plurality of nested conductive tubulars in the borehole…) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Tello with the known technique the structure comprising a second tubular, as taught by Patterson, in order to evaluate cement bonding in boreholes comprising nested tubulars. (Patterson, ¶0016 and ¶0066)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Patterson in view of Quintero (US Pub. 2017/0123105 A1)(hereinafter Quintero)
Regarding claim 4, Patterson does not disclose wherein the first tubular is bonded to the second tubular using a first bond Quintero, in the same field of endeavor, however discloses the limitation. (Quintero, ¶0017; The cement 110 also serves to bond axially adjacent casings 108 that overlap each other a short distance (e.g., concentric casings).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Patterson with the known technique of the first tubular is bonded to the second tubular using a first bond, as taught by Quintero, in order to axially secure overlapping adjacent casings sections. (Quintero, ¶0017)
and the second tubular is bonded to a borehole wall. (Patterson, Fig. 1 and ¶0027; Cement 120 fills the annulus between the borehole wall 140 and the casing 130... evaluation of the cement bond existing between the system of the casing 130, the borehole wall 140, and the cement 120)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Babakhani (US Pub. 2017/0204719 A1)(hereinafter Babakhani)
Regarding claim 7, Tello does not disclose wherein the transmitted signal comprises electromagnetic waves. Babakhani, in the same field of endeavor, however, discloses the limitation. (Babakhani, Figs. 1-2 and ¶0004; Cement evaluation measurements may be routinely done to check the bonding between the cement and the metal casing...  there is a need for systems and methods that utilize integrated chips that emit and/or detect electromagnetic waves that allow surrounding materials to be analyzed;  ¶0014; The main transceiver 60 may use sonic waves, ultrasonic waves or low-frequency electromagnetic waves…) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Tello with the known technique of the transmitted signal comprising electromagnetic waves, as taught by Babakhani, since it is a known alternative technique for carrying out the recognized need for obtaining cement bonding evaluation measurements. (Babakhani, ¶0004 ) 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Quintero.
Regarding claim 8, while Tello discloses a gamma ray count tool (Tello, Col. 4, Lines 32-46 ), Tello does not specifically disclose a transmitted signal radiation and therefore does not disclose wherein the transmitted signal comprises radiation. Quintero, in the same field of endeavor, however, discloses the limitation. (Quintero, Fig. 1 and ¶0019; a pulsed neutron sensor 124, developed for analyzing the integrity of the cement 110 bonding the casing 108 to the wellbore 102 and/or to a portion of an overlapping casing…; ¶0034; the processor may be provided with a user interface for input and control, such as by generating reports and performing fast Fourier transform analyses) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Tello with the known technique of the transmitted signal comprising a radiation, as taught by Ouintero, since it is a known alternative technique for carrying out the recognized need for obtaining cement bonding evaluation measurements. (Quintero, ¶0019)
Regarding claim 9, Quintero discloses wherein the radiation comprises a neutron pulse. (Quintero, Fig. 1 and ¶0019; a pulsed neutron sensor 124, developed for analyzing the integrity of the cement 110 bonding the casing 108 to the wellbore 102 and/or to a portion of an overlapping casing…)
Regarding claim 10, Tello discloses wherein the return signal comprises at least one of gamma radiation and neutron radiation. (Tello, Col. 4, Lines 32-46; signals for downhole tools such as, for example, gamma ray counts from a gamma ray tool which may be connected below sonic well logging tool 21. )

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Pistre et al. (US Pub. 2015/0369939 A1)(hereinafter Pistre) in view of Hori et al. (US Pub. 2018/0023383 A1)(hereinafter Hori)
Regarding claim 13, Tello does not disclose a quality index and therefore does not disclose, further comprising: calculating a quality index for the bond comprising a ratio of an amplitude spectrum of the return signal information in the frequency domain to a reference amplitude spectrum in the reference frequency domain return signal information. Pistre, in the same field of endeavor, however, discloses the limitation. (Pistre, ¶0031; the bond analysis tool 32, in cooperation with control system 52, may be employed to provide a quantitative bond index between the casing 34 and the surrounding cement 36 via evaluation of amplitude and attenuation of a sonic signal emitted by transmitter 48; ¶0082; a sonic tool log in a cased hole to infer the attenuation of the casing 34 so as to compute a quantitative bond index; ¶0083; spectral methods include Fourier Transformation and Wavelet Transformation for a waveform. For example, the energy of a given waveform may be extracted from a frequency domain via processing a Fourier or Hilbert representation of the acoustic signal … the square root of the energy may be used to provide a measurement which represents the sum of the amplitude of the signals of interest for a quantitative bond index) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Tello with the known technique of calculating a quality index for the bond, in order to facilitate decision making for any need repairs to the cement along a given section. (Pistre, ¶0025)
Pistre does not discuss evaluation of the obtained bonding index and therefore does not specifically discloses detecting a defect in the bond in response to the quality index by comparing the ratio to a threshold value. Hori in the same field of endeavor, however discloses the limitation.  (Hori, ¶0081; Good bonding is defined by BILI, bond index limit and usually BILI=0.8 is conventionally used. BILI=0.8 is for the standard casing, and it is supposed to be applicable to P&A operation)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter to implement Pistre with the known technique of detecting a defect in the bond in response to the quality index by comparing the ratio to a threshold value, since a bonding index of 0.8 conventionally used for determining a good casing bond. (Hori, ¶0081)


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Zhao et al. (US Pub. 2018/0128930 A1)(hereinafter Zhao)
Regarding claim 16, Tello discloses wherein characterizing the bond comprises identifying a defect in the bond (Tello, Fig. 1 and 3 and Abstract, a cement bond evaluation is performed by comparing transformed detected acoustic energy amplitudes within a predetermined range; Col. 3, Lines 34-51; … measuring the cement-bonding average amplitude)
Tello does not specifically disclose determining a location and therefore does not disclose and a location of the defect. Zhao, in the same field of endeavor, however, discloses the limitation. (Zhao, ¶0022; acoustic waves, which may be processed to determine the location of aberrations within the concrete, which may comprise inadequate tubing and concrete adhesion, inadequate concrete and formation adhesion, cracks in the concrete, and/or the like; ¶0040; Information handling system 50 may process information … to determine the location of a defects in cement 22 and/or the interface between cement 22 and tubing 12 or cement 22 and formation 24.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Tello with the known technique of identifying the location of the defect, as taught by Zhao, in order to provide inspection system operators with the location of detected cement defects. (Zhao, ¶0023)
Regarding claim 19, Tello discloses, wherein characterization of the bond comprises detecting a defect in the bond and a location of the defect (Tello, Fig. 1 and 3 and Abstract, a cement bond evaluation is performed by comparing transformed detected acoustic energy amplitudes within a predetermined range; Col. 3, Lines 34-51; … measuring the cement-bonding average amplitude)
and the apparatus further comprises a user interface configured to present the detected defect in the bond (Tello, Col. 3, Line 34-51; plurality of sonic transducers for measuring the amplitude and for providing a variable-density log (VDL) display for a standard cement bond log... Second monopole receiver-transducer 37 is spaced approximately five feet away from monopole transmitter-transducer 29 for providing the variable-density log (VDL) display.)
Tello does not specifically disclose determining a location and therefore does not disclose and the location of the detected defect. Zhao, in the same field of endeavor, however, discloses the limitation. (Zhao, ¶0022; acoustic waves, which may be processed to determine the location of aberrations within the concrete, which may comprise inadequate tubing and concrete adhesion, inadequate concrete and formation adhesion, cracks in the concrete, and/or the like; ¶0040; Information handling system 50 may process information … to determine the location of a defects in cement 22 and/or the interface between cement 22 and tubing 12 or cement 22 and formation 24.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Tello with the known technique of identifying the location of the defect, as taught by Zhao, in order to provide inspection system operators with the location of detected cement defects. (Zhao, ¶0023)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tello in view of Pistre.
Regarding claim 17, Tello does not specifically discuss action in response and therefore does not discloses further comprising performing a borehole-related action in response to the characterization of the bond. Pistre, in the same field of endeavor, however, discloses the limitation. (Pistre, ¶0025; The technique also enhances knowledge and facilitates decision-making with respect to whether repairs to the cement along a given section of the pipe should be implemented.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Tello with the known technique of performing a borehole-related action in response to the characterization of the bond, in order to make any need repairs to the cement along a given section. (Pistre, ¶0025)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687